Case 2:19-cv-01717-RGK-AGR Document 170-21 Filed 02/20/20 Page 1 of 8 Page ID
                                 #:2625




                      EXHIBIT 19
     Case 2:19-cv-01717-RGK-AGR Document 170-21 Filed 02/20/20 Page 2 of 8 Page ID
                                      #:2626

                                                                          Page 125
 1                SUNIL GULATI - CONFIDENTIAL
 2               UNITED STATES DISTRICT COURT
 3             CENTRAL DISTRICT OF CALIFORNIA
 4      ALEX MORGAN, et al.,         )
                                     )
 5                     Plaintiffs,   )
                                     )
 6                 vs.               ) 2:19-cv-01717-RGK-AGR
                                     )
 7      UNITED STATES SOCCER         )
        FEDERATION, INC.,            )
 8                                   )
                       Defendant.    )
 9      -----------------------------)
        (Caption continued on the next page.)
10
11                  * * *CONFIDENTIAL* * *
12      CONT'D. VIDEOTAPED DEPOSITION OF SUNIL GULATI
13                    New York, New York
14                    December 18, 2019
15                        Volume II
16
17
18
19
20
21
22
23      Reported by:
24      KATHY S. KLEPFER, RMR, RPR, CRR, CLR
25      JOB NO. 173646

                             TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-21 Filed 02/20/20 Page 3 of 8 Page ID
                                      #:2627

                                                                                  Page 130
 1                    SUNIL GULATI - CONFIDENTIAL
 2                    THE VIDEOGRAPHER:                  This is the start
 3            of media labeled number 1 in the
 4            video-recorded deposition of Sunil Gulati in
 5            the matter of Alex Morgan, et al. versus the
 6            United States Soccer Federation, and Hope
 7            Solo versus the United States Soccer
 8            Federation, Inc., in the United States
 9            District Court for the Northern District of
10            California, San Francisco Division, on
11            December 18, 2019 at approximately 9:to a.m.
12                    My name is Lem Lattimer.                          I'm the
13            legal video specialist from TSG Reporting.
14            The court reporter is Kathy Klepfer from TSG
15            Reporting.
16                    Counsels, please introduce yourself.
17      SUNIL GULATI, having been previously sworn,
18             resumed and testified as follows:
19      EXAMINATION BY (Cont'd.)
20      MR. KESSLER:
21            Q.      Good morning, Mr. Gulati.
22            A.      Good morning.
23            Q.      Mr. Gulati, are the FIFA rules for
24      playing the game the same for the Men's Team and
25      the Women's Team?

                             TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-21 Filed 02/20/20 Page 4 of 8 Page ID
                                      #:2628

                                                                                       Page 132
 1                    SUNIL GULATI - CONFIDENTIAL
 2            depositions with respect to documents that
 3            were produced in the Morgan case but not the
 4            Solo case, with the agreement from Solo's
 5            counsel that they will keep those particular
 6            non-produced documents in the Solo matter
 7            attorneys eyes only until we reach an
 8            agreement on the Protective Order.
 9                    Is that an agreement?
10                    MS. de BARTOLOMEO:                   Yes, it is.
11                    MS. McLAUGHLIN:                Thank you.
12      BY MR. KESSLER:
13            Q.      Okay.      We'll start again.
14                    Good morning again, Mr. Gulati.
15            A.      Good morning.
16            Q.      Mr. Gulati, I was just asking are the
17      FIFA rules of the games the same for the Men's
18      Team and the Women's Team?
19            A.      I take it by that you mean the laws of
20      the game, which is FIFA's overriding what we
21      would call rules here.
22                    I think that's correct.                           There's some
23      modifications for various competitions, but
24      they're -- the laws of the game are the same.
25            Q.      The field length is the same?

                             TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-21 Filed 02/20/20 Page 5 of 8 Page ID
                                      #:2629

                                                                                Page 133
 1                    SUNIL GULATI - CONFIDENTIAL
 2            A.      In the laws of the game, the field
 3      length, there is some -- some ranges.                           So that's
 4      why I said for certain events they may not be
 5      exactly the same, but it's not specific to
 6      gender at the World Cup, but there may be
 7      some --
 8            Q.      That's not really -- there's no gender
 9      distinction between the size of the field,
10      right?
11            A.      In the laws of the game, that's
12      correct.
13            Q.      And in the laws of the game, it's the
14      same length of the game?
15            A.      Yes.
16            Q.      Okay.      And the -- the rules of the
17      game, you know, what's a penalty, you know,
18      what's off-sides, those rules are all the same
19      for the men and the women under FIFA rules,
20      correct?
21            A.      What is a penalty, what is off-sides
22      is -- are the same interpretation, yes.
23            Q.      Okay.      Do you agree that the Women's
24      National Team players train as hard as the Men's
25      National Team players train for their

                             TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-21 Filed 02/20/20 Page 6 of 8 Page ID
                                      #:2630

                                                                                Page 134
 1                    SUNIL GULATI - CONFIDENTIAL
 2      competitions?
 3                    MS. McLAUGHLIN:                Objection.         Form.
 4            A.      I'm not -- I'm not quite sure what
 5      that means.       So if you want to clarify a little
 6      bit more.
 7            Q.      Okay.      So do they work as hard and as
 8      diligently to prepare for their games as the men
 9      work to prepare for the men's games, in your
10      view?
11            A.      I assume that's the case, yes.
12            Q.      Okay.      And I think we agreed yesterday
13      the women, in general, play more games each year
14      on the Women's National Team than the Men's
15      National Team; is that correct?
16            A.      In general terms, that's correct.
17            Q.      Now, Mr. Gulati, when you stepped down
18      as president of USSF, there was an election in
19      2018 for a new president; is that correct?
20            A.      Yes.
21                    I didn't step down, in that
22      terminology.         My term was up, and I didn't seek
23      reelection; and then, yes, there was another
24      election.
25            Q.      You decided not to stand for

                             TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-21 Filed 02/20/20 Page 7 of 8 Page ID
                                      #:2631

                                                                          Page 288
 1               SUNIL GULATI - CONFIDENTIAL
 2

 3                        CERTIFICATE
 4      STATE OF NEW YORK )
                                   :     ss
 5      COUNTY OF NEW YORK)
 6               I, Kathy S. Klepfer, a Registered
 7      Merit Reporter and Notary Public within and
 8      for the State of New York, do hereby
 9      certify:
10               That SUNIL GULATI, the witness whose
11      deposition is herein before set forth, was
12      duly sworn by me and that such deposition is
13      a true record of the testimony given by such
14      witness.
15               I further certify that I am not
16      related to any of the parties to this action
17      by blood or marriage and that I am in no way
18      interested in the outcome of this matter.
19               In witness whereof, I have hereunto
20      set my hand this 20th day of December, 2019.
21

22                       -------------------------------
                         KATHY S. KLEPFER, RPR, RMR, CRR, CLR
23

24

25


                             TSG Reporting - Worldwide   877-702-9580
Case 2:19-cv-01717-RGK-AGR Document 170-21 Filed 02/20/20 Page 8 of 8 Page ID
                                 #:2632
